Citation Nr: 1017971	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-13 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to an increased rating for service-connected 
lichen simplex chronicus, currently evaluated as 30 percent 
disabling.  

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to May 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The Board notes that the Veteran requested a hearing in 
connection with his claims on appeal.  A Board hearing was 
scheduled for December 16, 2008 but was then rescheduled to 
December 18, 2008.  The Veteran was notified of the hearing 
in writing and by telephone in November 2008.  The November 
2008 report of contact indicates that the Veteran consented 
to the change of date.  The Veteran did not report for the 
Board hearing and has not made any outstanding hearing 
request.  

The issue of entitlement to service connection for diabetes 
mellitus, to include as due to herbicide exposure, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's service-connected lichen simplex chronicus is 
manifested by discharge, itching, crusting, shedding and 
cracking covering one percent of the body as a whole and 
requires near-constant steroids, immunosuppressive drugs and 
topical medication.






CONCLUSION OF LAW

The criteria for a 60 percent rating for service-connected 
lichen simplex chronicus have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that demonstrates a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, 
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  VA should 
also provide at least general notice of any specific 
measurement or testing requirements needed for an increased 
rating if the Diagnostic Code contains rating criteria that 
would not be satisfied by demonstrating only a general 
worsening or increase in severity of the disability and the 
effect of that worsening on the claimant's employment and 
daily life.  Id. 

The Board finds that the Veteran, in March 2006 and June 2008 
notice letters, was provided adequate 38 U.S.C.A. § 5103(a) 
notice, in accordance with the Court's holding in Vazquez-
Flores, supra, and Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Even if the Veteran was not provided adequate 38 U.S.C.A. 
§ 5103(a) notice in accordance with the Court's holding in 
Vazquez-Flores, supra, the Federal Circuit has reversed this 
decision.  See Vazquez-Flores v. Shinseki, No. 2008-7150, 
2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  Thus, insofar as 
the notice described by the Veteran's Court in Vazquez-Flores 
requires VA to notify a Veteran of alternative diagnostic 
codes or potential "daily life evidence," the judgment was 
vacated, and any failure by the AOJ to provide such evidence 
is harmless error.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records, VA medical center 
(VAMC) records and afforded the Veteran a QTC services 
examination in April 2006.  In that regard, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As discussed below, the Board finds that the VA examination 
obtained in this case is adequate for rating purposes, as the 
report provides a detailed assessment of the current severity 
of the Veteran's disability.  Accordingly, the Board finds 
that VA's duty to assist in obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).   

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim, and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an increase in an 
existing disability rating based on established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings, the Board must 
assign staged ratings.  See Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007) (finding that there was no basis for 
drawing a distinction between initial ratings and increased-
rating claims for the purpose of applying staged ratings).   

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

Analysis

The Veteran was awarded a 30 percent disability rating for 
his skin disorder, effective August 15, 1989, in an August 
1998 rating decision.  In February 2006, the Veteran filed 
the increased rating claim on appeal.  The Board will 
consider the present level of severity of the Veteran's skin 
disorder in making its determination.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Veteran's service-connected lichen simplex chronicus is 
currently evaluated by analogy to dermatitis or eczema.  
38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  

Under the criteria for dermatitis or eczema, a 30 percent 
rating is warranted when 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas are affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs was required for a total duration of 
six weeks or more, but not constantly, during the past 12 
month period. A 60 percent rating is warranted when more than 
40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs was required during the past 12-month 

A May 2005 VAMC treatment note shows that the Veteran had 
been treated with corticosteroids without significant 
improvement.  A May 2006 VAMC treatment note shows that the 
Veteran had been on Methotrexate, an immunosuppressant, since 
January 2006; again, the Veteran reported no significant 
improvement.  This shows at least four to five months of 
continuous immunosuppressant use.  The list of active 
outpatient medications at the time of the May 2006 treatment 
indicates that the Veteran was also using topical clobetasol 
propionate, a corticosteroid.  

The April 2006 QTC examiner reported current symptoms of 
oozing yellowish fluid, itching, crusting, shedding and 
cracking that was constant, involving sun exposed areas of 
the hands.  He noted that the Veteran had been treated with 
steroids, immunosuppressive and topical medication for the 
last 12 months.  The Veteran reported difficulty using his 
hands because they crack and bleed; he also reported 
difficulty standing for long periods.  The examiner noted 
lichen simplex chronicus on the palms of both hands and the 
tops of both feet.  There was exfoliation, crusting and 
abnormal texture of more than six square inches.  There was 
no finding of ulceration, tissue loss, inflexibility, 
hypopigmentation, hyperpigmentation or limitation of motion.  
The examiner estimated that 0.5 percent of sun exposed areas 
and one percent of the body as a whole were affected. 

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that an increased rating of 60 percent is 
warranted for use of corticosteroids or other 
immunosuppressive drugs.  There is evidence of use of both 
immunosuppressive retinoids and corticosteroids for treatment 
on at least a near-constant basis.  The April 2006 QTC 
examiner stated that these medications had been used for the 
last 12 months.  VAMC records show at least four to five 
continuous months of immunosuppressant use.  Resolving any 
reasonable doubt in favor of the Veteran, the Board finds 
that the criteria are met for the assignment of a 60 percent 
disability rating under Diagnostic Code 7806.  38 C.F.R. 
§ 4.118.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative.  In 
this case, the Board finds no provision upon which to assign 
a rating in excess of 60 percent for the Veteran's skin 
disorder.  The Board also finds that no other potentially 
applicable diagnostic code affords the Veteran a higher 
evaluation.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7827.  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Moreover, during the appeal period, the Veteran has not 
asserted that his service-connected skin disorder caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  See Id., see also Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); and Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  Id.   

The Board also finds that the severity of the Veteran's skin 
disorder appeared to remain unchanged throughout the appeal 
period.  Accordingly, a staged rating is not in order and a 
60 percent rating is appropriate for the entire period of the 
Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

In conclusion, for reasons and bases expressed above, the 
Board finds that a 60 percent disability rating is warranted 
for service-connected lichen simplex chronicus. 


ORDER

Entitlement to a 60 percent rating for service-connected 
lichen simplex chronicus is granted.  


REMAND

While the Veteran has not asserted that he has diabetes 
mellitus due to herbicide exposure, service treatment records 
indicate that he served in Korea and Thailand during the 
Vietnam Era.  In an April 2008 statement, his representative 
requested that VA develop the case to determine whether the 
Veteran was exposed to herbicides during service in Korea and 
Thailand.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A(b)(1); 
38 C.F.R. § 3.159(c)(1).  Here, the record reflects that 
there may be additional relevant records regarding the 
Veteran's claim which have not been obtained.  

Determining precisely where and when the Veteran was 
stationed in or traveled through Thailand and Korea is 
crucial to the adjudication of his claim.  It does not appear 
that the RO attempted to obtain the Veteran's personnel 
records from the National Personnel Records Center (NPRC), as 
they have not been associated with the claims file.  A remand 
is thus necessary for the RO to obtain the Veteran's service 
personnel records.  

VA must follow the evidentiary development procedures located 
in the VA Adjudication Procedure Manual (Manual or M21-1MR) 
that are applicable to the Veteran's claim.  See Campbell v. 
Gober, 14 Vet. App. 142, 144 (2000) (holding that VA was 
obligated to comply with the applicable M21-1MR provisions 
concerning service-connected death claims and remanding for 
compliance with that provision and applicable regulations); 
Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that 
the Board failed to satisfy its duty to assist when it failed 
to remand the case for compliance with the evidentiary 
development called for by M21-1MR).  

If it is determined that the Veteran did not serve in the 
Republic of Vietnam, VA has developed specific evidentiary 
procedures to verify whether a Veteran was exposed to 
herbicides in locations other than Vietnam.  Recently, M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C, 10, p was 
adopted for application when the Veteran alleges exposure to 
herbicides in Thailand.  The RO is directed to place a copy 
of the Compensation and Pension (C&P) Service's "Memorandum 
for the Record" (Memorandum) on herbicide use in Thailand 
during the Vietnam Era, found in M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C, 10, q, in the Veteran's claims 
file.  Next, the RO should ask the Veteran for the 
approximate dates, location and nature of his alleged 
exposure in Thailand.  If the Veteran timely responds within 
30 days, the RO shall then determine whether the Memorandum 
and information supplied by the Veteran are sufficient to 
adjudicate the Veteran's claim.  If the evidence is not 
sufficient, or if the Veteran did not provide timely 
information regarding his exposure, the RO must further 
attempt to verify the Veteran's alleged exposure to 
herbicides by referring the case to the Joint Services 
Records Research Center (JSRRC).

Similar evidentiary procedures in M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C, 10, n apply when the Veteran 
alleges exposure to herbicides in a location other than 
Vietnam, Thailand, or the demilitarized zone (DMZ) in Korea.  
First, the RO must ask the Veteran for the approximate dates, 
location and nature of his alleged exposure.  If the Veteran 
timely responds within 30 days, the RO is instructed to email 
the Veteran's description of his exposure to the C&P Service 
and request a review of the Department of Defense (DoD) 
inventory of herbicide operations to determine whether 
herbicides were used or tested as alleged.  If the C&P 
Service does not confirm exposure, or if the Veteran did not 
provide timely information regarding his exposure, the RO 
shall further attempt to verify the Veteran's exposure to 
herbicides by referring the case to the JSRRC.  

When a Veteran alleged exposure to herbicides along the DMZ 
in Korea, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
10, o, states that the RO shall concede exposure to 
herbicides if the Veteran was assigned to any number of 
specified unites between April 1968 and July 1969.  

The record does not show that VA has complied with the 
Manual's procedures.  For this reason, the Veteran's claim 
must be remanded to the RO for investigation and evidentiary 
development as prescribed in the Manual.  



Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the claims 
file the Veteran's service personnel 
records.  All attempts to obtain the 
records must be documented.  

2.  If the service personnel records do 
not show service in Vietnam, comply with 
all appropriate provisions of VA 
Adjudication Procedure Manual, M21-1MR, as 
cited in the narrative section of the 
remand.  This shall include contacting the 
Veteran and requesting that he provide a 
detailed statement regarding the 
approximate dates, locations and nature of 
his alleged exposure to herbicides.  This 
statement should include any additional 
helpful information, such as the 
identification of any individuals (to 
include service number, unit assignment 
and dates of service if the individual was 
in the military) who can verify the 
Veteran's herbicide exposure.  The Veteran 
also should attach to his statement any 
medical records, photographs, or other 
documentation confirming his herbicide 
exposure.  

3.  Thereafter, the Veteran's claim of 
entitlement to service connection for 
diabetes mellitus, to include as due to 
herbicide exposure, should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


